               Case 1:19-cr-00437-AKH Document 72
                                               71 Filed 07/17/20 Page 1 of 1




                                                       July 17, 2020

     BY ECF                                                 The extension request is so ordered.
     Hon. Alvin K. Hellerstein
     United States District Judge                           Alvin K. Hellerstein /s/
     Southern District of New York                          July 17, 2020
     500 Pearl Street
     New York, NY 10007

                     Re:   United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court’s Order dated July 1, 2020 (Docket No. 70), I write to update the
     Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

            Since our last update to the Court on July 1, 2020, Mr. Lawrence has spoken to two
     additional potential co-signers. One of those individuals is in the process of speaking with her
     attorney, and we should know whether she will consent by sometime next week.

             We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
     than later than July 31.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
